DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-4, 6-7, 9-12, 14, 16-17, and 19-24 in the reply filed on 10/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 9-11, 16, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 9, 11, 12, 13, 16, 18, 19, 20-22 of copending Application No. 17/277,811 (copending). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present invention requires a method for preparing a mordenite zeolite, comprising: dissolving a pH-adjusting material and a silica precursor in water to provide a basic silica suspension; dissolving a structure-directing agent and an alumina precursor in water to provide an alumina aqueous solution; dissolving a surfactant in water to provide a surfactant aqueous solution; mixing and stirring the basic silica suspension and the alumina aqueous solution to prepare a silica-alumina aqueous solution; adding the surfactant aqueous solution to the silica-alumina aqueous solution to prepare a zeolite synthesis composition; gelating the zeolite synthesis composition; and crystallizing.

The copending requires a method for preparing a mordenite zeolite, the method comprising crystallizing, at a temperature of 150°C to 190°C, a gel which comprises, in mol based on 1 mol of silica, 0.02 to 0.2 of an alumina precursor, 0.01 to 0.04 of a structure- directing agent, 0.1 to 0.18 of a pH control agent, and 10 to 100 of water (copending, claim 1); wherein to prepare the gel, the method further comprises: dissolving the pH control agent and the silica precursor in water to provide a basic silica suspension; dissolving the structure-directing agent and the alumina precursor in water to provide an aqueous alumina solution; dissolving a surfactant in water to provide an aqueous surfactant solution; providing an aqueous silica-alumina solution by mixing and agitating together the basic silica suspension and the aqueous alumina solution; and gelation the aqueous silica-alumina solution (copending, claim 5); the method of claim 5, further comprising adding the aqueous surfactant solution to the aqueous silica-alumina solution (copending, claim 6). 

Copending further discloses wherein the basic silica suspension is obtained by adding the pH control agent to water to prepare a basic aqueous solution, and adding the silica precursor to the basic aqueous solution to dissolve the silica precursor in the basic aqueous solution (copending, claim 7), reading upon the present claim 2.

Copending further discloses wherein the silica precursor is added at a rate of 0.1 g/min to 1 g/min while performing agitation (copending, claim 9), reading upon the present claim 7.

Copending further discloses wherein after the silica precursor is added, the silica precursor is dissolved by performing agitation for 1 to 200 hours (copending, claim 11), reading upon the present claim 9.

Copending further discloses wherein the aqueous alumina solution is prepared by adding the structure-directing agent and the alumina precursor to water and performing agitation (copending, claim 12), reading upon the present claim 10.

Copending further discloses wherein the structure-directing agent and the alumina precursor are individually or simultaneously added to water at a rate of 1 g/min to 10 g/min (copending, claim 13), reading upon the present claim 11.

Copending further discloses wherein the aqueous surfactant solution is prepared by adding the surfactant to water at a temperature of 20°C to 80°C while performing agitation (copending, claim 16), reading upon the present claim 16.
Copending further discloses wherein the mixing of the basic silica suspension and the aqueous alumina solution is performed by adding the aqueous alumina solution to the basic silica suspension at a rate of 1 cc/min to 10 cc/min (copending, claim 18), reading upon the present claim 19.

Copending further dicloses wherein the mixing of the basic silica suspension and the aqueous alumina solution comprises additional agitation for 1 hour to 72 hours after the adding of the aqueous alumina solution (copending, claim 19), reading upon the present claim 20.

Copending further discloses wherein the aqueous surfactant solution is added to the silica-alumina aqueous solution at a rate of 1 cc/min to 10 cc/min (copending claim 20), reading upon the present claim 21.

Copending further discloses wherein the gelation comprises agitation for 1 hour to 120 hours at a temperature of 20°C to 60°C (copending, claim 21), reading upon the present claim 22.
Copending further discloses crystallizing, at a temperature of 150°C to 190°C (copending, claim 1), which overlaps with the range of the presently claimed in claim 23 of 140°C to 210°C. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Copending further discloses wherein the crystallizing is performed in the presence of seeds (copending, claim 22), reading upon the present claim 24.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The disclosure is objected to because of the following informalities:
It is suggested to amend “zeonite” to “zeolite” on p. 7, [0033].  
Appropriate correction is required.

Claim Objections
Claims 3, 12, and 14 are objected to because of the following informalities:  
It is suggested to amend “the range” to “a range” in claim 3, line 2; claim 12, line 2; and claim 14, line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 9-10, 12, 14, 16, 17, 20, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hebei University of Technology (CN 104843731 B) (Hebei) in view of KR 2015/0088938 A (Reference 2).
The Examiner has provided a machine translation of CN 104843731 B and KR 2015/0088938 A. The citation of the prior art in this rejection refer to the machine translations.

In regards to claim 1, Hebei teaches a preparation method of nanometer stepped hole mordenite molecular sieve (Title) (i.e., a method for preparing a mordenite zeolite), comprising:
dissolving sodium hydroxide (i.e. pH-adjusting material) in water and then adding a silicon source to obtain an alkaline silicon source solution (Abstract) (i.e., dissolving a pH-adjusting material and a silica precursor in water to provide a basic silica suspension);
adding an aluminum source dissolved in water to the alkaline silicon source solution followed by adding a mesoporous soft template (i.e. structure-directing agent) (Abstract) (i.e., dissolving a structure-directing agent and an alumina precursor in water to provide an alumina aqueous solution);
stirring for 1 hour to form a gel (Abstract) (i.e., gelating the zeolite synthesis composition); and
dynamically crystallizing (Abstract) (i.e., crystallizing).

However, Hebei does not explicitly disclose dissolving a surfactant in water to provide a surfactant aqueous solution and then adding the surfactant aqueous solution to the silica-alumina aqueous solution to prepare a zeolite synthesis composition.
	With respect to the difference, Reference 2 teaches a method for manufacturing of meso-microporous mordenite (Reference 2, Title). Reference 2 specifically teaches adding a surfactant to water to form a surfactant aqueous solution before adding to the mordenite precursor comprising silica and alumina (Reference 2, p. 1, Claims: lines 1-2 and 16).  
	As Reference 2 explicitly states surfactants such as cetyltrimethylammonium bromide (CTAB) are cheap and can provide mordenite at an economical price (Reference 2, p. 4, Para. 8). Reference 2 further explicitly states that the concentration of surfactant aqueous solution effects the morphology of mordenite (Reference 2, p. 4, Para. 13), which is dependent on the concentration of the aqueous solution. 
	Reference 2 is analogous art as it is drawn to the preparation of mordenite (Reference 2, Title).
	In light of the motivation of adding a surfactant aqueous solution to a silica-alumina mordenite precursor as disclosed by Reference 2, it would therefore have been obvious to one of ordinary skill in the art to include the addition of a surfactant aqueous solution in the method of Hebei in order to achieve the desired mordenite morphology at an economical price, and thereby arrive at the claimed invention.

In regards to claim 2, Hebei, in view of Reference 2, teaches the method of claim 1, wherein sodium hydroxide is dissolved in water and then a silicon source is mixed in to obtain an alkaline silicon source solution (Hebei, Abstract) (i.e., the basic silica suspension is obtained by adding the pH-adjusting material to water to prepare a basic aqueous solution and adding the silica precursor to the basic aqueous solution).

In regards to claim 4, Hebei, in view of Reference 2, teaches the method of claim 2, wherein the molar ratio of NaOH to SiO2 is 0.2-0.7 (Hebei, p. 2, Para. 7), which overlaps the range of the presently claimed 0.15 to 0.35 (i.e., the pH-adjusting material is added in an amount such that the molar ratio is 0.15 to 0.35). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 6, Hebei, in view of Reference 2, teaches the method of claim 1, wherein the molar ratio of H2O to SiO2 is 6 – 50 (i.e. a ratio of SiO2 to H2O of 0.02 – 0.17) (Hebei, p. 2, Para. 7), which overlaps the range of the presently claimed 0.01 to 0.1 (i.e., the basic silica suspension comprises silica such that a number of moles thereof is 0.01 to 0.1 to a number of moles of water in the entire zeolite synthesis composition). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 9, Hebei, in view of Reference 2, teaches the method of claim 2, wherein the silicon source is added to the alkaline solution and stirred for 0.5-1.5 h (Hebei, Abstract), which overlaps the range of the presently claimed 1 hour to 200 hours and would necessarily result in the silicon source dissolving (i.e., the silica precursor is dissolved by stirring for 1 hour to 200 hours after adding the silicon source). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 10, Hebei, in view of Reference 2, teaches the method of claim 1, wherein the aluminum source is dissolved in water and added to the alkaline silicon source followed by addition of the mesoporous soft template and stirring (Hebei, Abstract). While the aluminum source and mesoporous soft template (i.e. structure-directing agent) are not mixed together prior to addition to the alkaline silicon source solution, they are added sequentially and stirred so as to combine uniformly with the alkaline silicon source solution, which would necessarily comprise adding the structure directing agent and the alumina precursor to water and stirring the same.

In regards to claim 12, Hebei, in view of Reference 2, teaches the method of claim 1, wherein the molar ratio of SiO2/Al2O3 is 8 – 80 (Hebei, p. 2, Para. 7), which overlaps with the range of the presently claimed 5-50 (i.e., the alumina precursor is added in an amount such that a molar ratio of silica to alumina (SiO2/Al2O3) falls within the range of 5 to 50). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    

In regards to claim 14, Hebei, in view of Reference 2, teaches the method of claim 1, wherein the mass ratio of mesoporous soft template (i.e. structure-directing agent) to SiO2 is 0.03 – 0.25 (Hebei, p. 2, Para. 7). Hebei explicitly teaches in Embodiment 4, tetraethylammonium bromide (TEABr) used as the mesoporous soft template and a mass ratio of TEABr to silica of 0.2 (Hebei, p. 4, Embodiment 4). As the molecular weight of TEABr is 210.16 g/mol and the molecular weight of silica is 60.08 g/mol, a molar ratio of TEABr to silica in Embodiment 4 is 0.000952 mol TEABr : 0.0166 mol SiO2, or 0.06 mol TEABr : 1 SiO2, which falls within the claimed range of 1/100 mol (i.e. 0.01) to 1/10 mol (i.e. 0.1) to 1 mol of silica (i.e., the structure-directing agent is added in an amount to fall within the range of 1/100 mol to 1/10 mol to 1 mol of silica). 

In regards to claim 16, Hebei, in view of Reference 2, teaches the method of claim 1, wherein the entire process takes place at room temperature (i.e. about 20ºC to 30ºC) (Hebei, Abstract), which would necessarily comprise the surfactant aqueous solution prepared by adding the surfactant to water at room temperature while stirring, which falls within the presently claimed range (i.e., the surfactant aqueous solution is prepared by adding the surfactant to water at a temperature of 20ºC to 80ºC while stirring).

In regards to claim 17, Hebei, in view of Reference 2, teaches the method of claim 1, wherein in a specific embodiment the surfactant aqueous solution is prepared by adding 1.15 g of CTAB to 22.4 mL of water (Reference 2, p. 5, Example 1, Step 2). As the molecular weight of CTAB is about 364.5 g/mol, the molar concentration of CTAB in 22.4 mL of water is about 0.1 mol/L, which falls within the claimed range (i.e., the surfactant is added such that a molar concentration thereof is 0.01 to 0.1 in the surfactant aqueous solution). 

In regards to claim 20, Hebei, in view of Reference 2, teaches the method of claim 1, wherein after adding an aluminum source in water and mesoporous soft template (i.e. structure-directing agent) to the alkaline silicon source solution, it is mixed for 1 hour (Hebei, Abstract), which falls within the claimed range (i.e., the mixing involves additional stirring for 1 hour to 72 hours after the alumina aqueous solution is added).

In regards to claim 21, Hebei, in view of Reference 2, teaches the method of claim 1, but does not explicitly disclose the zeolite synthesis composition is prepared by adding the surfactant aqueous solution to the silica-alumina aqueous solution at a speed of 1 cc/min to 10 cc/min. 
With respect to the difference, Reference 2 teaches that the speed of mixing in the surfactant affects how the mordenite wraps the mold and the formation of bubbles which may result in problems of not being able to control the morphology of the mordenite and forming mesopores (Reference 2, p. 4. Para. 15). As the addition rate of surfactant to the silica-alumina aqueous solution is a factor in mixing, the addition rate of surfactant would necessarily affect how the mordenite wraps the mold and the formation of bubbles which may result in problems of not being able to control the morphology of the mordenite and forming mesopores. 
 Although there are no disclosures on the addition of the surfactant aqueous solution to the silica-alumina aqueous solution at a speed of 1 cc/min to 10 cc/min as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the addition rate of the surfactant aqueous solution in Hebei, in view of Reference 2, including over the addition rates presently claimed, in order to achieve the desired wrapping of the mordenite around the mold and the desired morphology.

In regards to claim 22, Hebei, in view of Reference 2, teaches the method of claim 1, wherein the mixture is stirred for 1 h to form a gel mixture (Hebei, Abstract), which falls within the claimed range, and as the process takes place at room temperature, the gelating step would necessarily take place at the same room temperature (i.e. 20ºC to 30ºC) (i.e., the gelating is carried out by stirring at a temperature of 20ºC to 60ºC for 1 hour to 120 hours).

In regards to claim 23, Hebei, in view of Reference 2, teaches the method of claim 1, wherein the gel mixture is dynamically crystallized at 100 – 180 ºC (Hebei, Abstract), which overlaps with the range of the presently claimed 140 ºC to 210 ºC (i.e., the crystallizing is carried out by reacting at a temperature of 140 ºC to 210 ºC). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 24, Hebei, in view of Reference 2, teaches the method of claim 1, wherein a seed crystal is added before stirring to form a gel and dynamically crystallizing (Hebei, Abstract) (i.e., the crystallizing is carried out in a presence of a seed).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hebei, in view of Reference 2, as applied to claim 2 above, and further in view of evidence by LibreTexts (10.5: Calculating pH of Acids and Bases).

In regards to claim 3, Hebei, in view of Reference 2, teaches the method of claim 2, wherein 4 g of NaOH is dissolved in 30 mL of water and then a silicon source is added to obtain an alkaline silicon source solution (Hebei, Abstract; p. 1, Claims). The pH of a solution can be calculated using the formula pH = -log [H+] as evidenced by LibreTexts (LibreTexts, Example 10.5.1). In order to calculate the number of H+ ions in the solution, the molarity of the solution must also be calculated. In the instant case, 4 g of NaOH is converted to 0.1 moles of NaOH using the molar mass of 40 g/mol. Further, 30 mL of water is equivalent to 0.03 L of water. Therefore, the molarity of the solution is 0.1 mol NaOH/0.03 L = 3.33 mol/L NaOH (i.e. M NaOH), which is equivalent to 3.33 M [OH-] ions. [H+] ions are equal to Kw/[OH-], wherein Kw is equal to 1.0 x 10-14. Therefore, the number of [H+] ions is equal to 1.0 x 10-14/3.33 M = 3 x 10-15 M. Finally, the pH of the solution is calculated to be pH = -log[3 x 10-15] = 14.52. As the pH scale ends at 14, the pH of the solution would be 14, and therefore fall within the claimed range (i.e. the pH-adjusting material is added in an amount such that a pH of the basic aqueous solution falls within the range of 12 to 14.)    

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hebei, in view of Reference 2, as applied to claim 1 above, and further in view of Xu et al. (“Synthesis of pure silica ITQ-13 zeolite using fumed silica as a silica source”, 2010) (Xu).

In regards to claim 7, Hebei, in view of Reference 2, teaches the method of claim 1, but does not explicitly disclose adding the silica precursor at a speed of 0.1 g/min to 1 g/min while stirring.
With respect to the difference, Xu teaches the synthesis of pure silica zeolite using fumed silica as a silica source (Xu, Title). Xu specifically teaches that the addition of fumed silica must be carefully for its low density, and this procedure should be completed in half an hour to control the water loss (Xu, 2.1 – Synthesis of the ITQ-13, Para. 2). 
Xu is analogous art as it is drawn to the preparation of a zeolite using fumed silica as a silica source (Xu, 2.1 – Synthesis of the ITQ-13).
Although there are no disclosures on the addition of the silica precursor at a speed of 0.1 g/min to 1 g/min as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the addition rate of the fumed silica (i.e. white carbon in Hebei, p. 3, Embodiment 1) in Hebei, in view of Reference 2, including over the addition rates presently claimed, in order to carefully add the silica as it has a low density, and to control the water loss.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hebei, in view of Reference 2, as applied to claim 10 above, and further in view of Kato et al. (US 2002/0132723 A1) (Kato).

In regards to claim 11, Hebei, in view of Reference 2, teaches the method of claim 10, but does not explicitly disclose the structure-directing agent and the alumina precursor are independently or simultaneously added to water at a speed of 1 g/min to 10 g/min.
With respect to the difference, Kato teaches the synthesis of mordenite (Kato, p. 7, Example 6). Kato specifically teaches the gradual addition of reagents to obtain a homogeneous aqueous solution (Kato, [0111]).
Kato is analogous art as it is drawn to the synthesis of mordenite (Kato, p. 7, Example 6).
In light of the motivation of Kato of adding reagents slowly to obtain a homogeneous aqueous mixture, it therefore would have been obvious to one of ordinary skill in the art to add the structure-directing agent and alumina precursor of Hebei, in view of Reference 2, slowly, in order to obtain a homogeneous aqueous mixture.
Although there are no disclosures on the structure-directing agent and alumina precursor independently or separately added to water at a speed of 1 g/min to 10 g/min as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the addition rate of the structure-directing agent and alumina precursor in Hebei, in view of Reference 2, including over the addition rates presently claimed, in order to achieve a homogeneous aqueous slurry.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hebei, in view of Reference 2, as applied to claim 1 above, and further in view of Kato.

In regards to claim 19, Hebei, in view of Reference 2, teaches the method of claim 1, but does not explicitly disclose the mixing is carried out by adding alumina aqueous solution to the basic silica suspension at a speed of 1 cc/min to 10 cc/min.
With respect to the difference, Kato teaches the gradual addition of reagents to obtain a homogeneous aqueous solution (Kato, [0111]).
In light of the motivation of Kato of adding reagents slowly to obtain a homogeneous aqueous mixture, it therefore would have been obvious to one of ordinary skill in the art to add the alumina aqueous solution to the alkaline silicon source solution of Hebei, in view of Reference 2, slowly, in order to obtain a homogeneous aqueous mixture.
Although there are no disclosures on the addition of the alumina aqueous solution to the basic silica suspension at a speed of 1 cc/min to 10 cc/min as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the addition rate of the alumina aqueous solution to the basic silica suspension in Hebei, in view of Reference 2, including over the addition rates presently claimed, in order to achieve a homogeneous aqueous mixture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 1, 2022